Citation Nr: 0903002	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  93-24 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial rating for miliaria rubra, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in October 1995, September 2000, January 
2006, and June 2006 for further development.  

The veteran presented testimony at a Board in April 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The Board notes that the veteran was granted a total 
disability rating based on individual unemployability (TDIU) 
effective June 28, 2000.  


FINDING OF FACT

The veteran's miliaria rubra is not manifested by exudation 
or itching constant, extensive lesions, or marked 
disfigurement; nor is 20 to 40 percent of the entire body 
affected; or 20 to 40 percent of exposed areas affected; and 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have not been required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
miliaria rubra have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7806 
(1991-2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2004, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
December 2004 and October 2007 supplemental statements of the 
case, following the provision of notice.  The appellant has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The March 2004 notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the RO sent the veteran a 
March 2006 correspondence that fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence; afforded the veteran 
physical examinations in February 1993, September 1996, 
August 1997, February 2001, and July 2006; obtained medical 
opinions as to the etiology and severity of disability; and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected miliaria rubra warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Board notes that the rating criteria do not contain a 
diagnostic code that addresses miliaria rubra.  As such, the 
veteran's service-connected miliaria rubra has been rated by 
analogy under the provisions of Diagnostic Code 7806 
(governing eczema).  

The Board notes that during the pendency of this appeal, VA 
issued new regulations for rating disabilities under Code 
7806, which became effective August 30, 2002.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the United States 
Court of Veterans Appeals (now the United Stated Court of 
Appeals for Veterans Claims) (Court) held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
subsequently overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Prior to August 30, 2002, Diagnostic Code 7806 provided: a 
noncompensable rating for slight eczema, characterized by 
exfoliation, exudation, or itching on a nonexposed area or 
small surface; a 10 percent rating for eczema with 
exfoliation, exudation, or itching if involving an exposed 
surface or extensive area; a 30 percent disability rating for 
eczema with exudation or itching constant, extensive lesions, 
or causes marked disfigurement; or a maximum 50 percent 
disability rating for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or that is exceptionally repugnant.

Effective August 30, 2002, a 10 percent evaluation is 
warranted when 5 to 20 percent of the entire body is 
affected; or 5 to 20 percent of exposed areas are affected; 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  The next higher rating of 30 percent is warranted 
when 20 to 40 percent of the entire body is affected; or 20 
to 40 percent of exposed areas are affected; or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  The 
highest rating of 60 percent is warranted only when more than 
40 percent of the entire body is affected; or more than 40 
percent of exposed areas are affected; or constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

The veteran underwent a VA examination in February 1993.  He 
complained of blisters (with blood that trickles down when 
the blisters break) on the left forearm, hand, and face.  He 
admitted that he did not have any lesions at the time of the 
examination; but noted that the condition is manifested by 
exacerbations and remissions.  Examination showed no evidence 
of lesions or cysts.

A September 1996 VA examination report reflected tiny 
blackheads on the upper cheeks; erythematous patches on the 
left arm and right cheek; excoriated papule on the right 
hand; and alopecia on the legs (excluding the knees).  

The veteran underwent a VA examination in August 1997.  The 
examiner noted that the veteran has had pruritic rashes "on-
and-off over the years which may be worse in the summer."  
On examination there were a few pruritic macules on the right 
forearm and face.  On the posterior neck was an erythematous 
patch.  

The veteran underwent a VA examination in February 2001.  The 
examiner reviewed the claims file in conjunction with the 
examination.  He noted that the veteran's rash recurs in the 
summer or following exposure to heated environments.  The 
veteran reported a flare-up a few months prior to the 
examination. He stated that is was not on any current 
treatment.  When the disease is active, the veteran reported 
that it is manifested by pruritis, burning, and swelling.  
Upon examination, 0 percent of the veteran's body was 
affected; there was no exfoliation or crusting; and no 
associated systemic or nervous manifestations.  The examiner 
did note some mild xerosis over the forearms and several 
small erythematous papules over the back (thought to be 
cherry angiomas).  However, these were not related to the 
veteran's miliaria rubra.  The examiner suggested that the 
veteran be examined every two months so that his disability 
could be seen during a flare-up.  The examiner also stated 
that if the veteran has a flare-up when he is not scheduled 
for an appointment, he could be given an add on appointment.  

An October 2003 VA outpatient treatment note reflects the 
veteran was examined and that no dermatological problems were 
noted.  

The veteran underwent a VA examination in July 2006.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The examination of the claims file included 
numerous photographs submitted by the veteran, which show the 
disability during flare-ups.  The veteran stated that his 
miliaria rubra manifests itself with red bumps that become 
itchy; they then turn into blisters and leave white patchy 
scars.  The examiner noted that the course of his condition 
is intermittent.  It can occur at any time during the year; 
but it mostly occurs in the warm months.  He was on no 
current treatment at the time of the examination or in the 
past 12 months.  The examiner stated that the percentage of 
the exposed areas that would be affected were less than 1 
percent; and the percentage of the entire body affected would 
be less than 2 percent.  The veteran was diagnosed with 
miliaria rubra per history (no evidence at this time); cherry 
angiomas; and xerosis.  

The Board notes that in order to warrant a rating in excess 
of 10 percent, the veteran's miliaria rubra would have to be 
manifested by exudation or itching constant, extensive 
lesions, or marked disfigurement (old criteria); or if 20 to 
40 percent of the entire body is affected; or 20 to 40 
percent of exposed areas are affected; or systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period (current 
criteria).  

The veteran's representative has argued that the claim should 
be remanded because the July 2006 VA examination and the 
October 2007 supplemental statement of the case did not 
evaluate the veteran with consideration of the pre-2002 
rating schedule.  She argues that the July 2006 VA examiner 
should have questioned the veteran regarding the extent of 
the itching and exudation, for the purposes of determining 
whether he meets the criteria for a 30 percent rating.  The 
Board notes that for a 30 percent rating under the pre-2002 
rating criteria, the veteran's exudation and itching would 
have to be constant.  The veteran's condition has been 
monitored for many years, and at no point has the condition 
ever been found to be constant.  It is described as "on-and 
off", "intermittent", and characterized by "exacerbations 
and remissions."  By all accounts, even the veteran's own 
testimony, this is not a constant disability; but one that 
flares up and then goes into remission.  As such, the Board 
finds no reason to believe that a remand is necessary to 
determine whether the itching and exudation is constant.  
Nearly two decades worth of medical records reflect that it 
clearly is not.  Moreover, the Board finds that because the 
itching and exudation are not constant, a rating in excess of 
10 percent is not warranted under the old (pre-2002) rating 
criteria.  

Finally, although the July 2006 VA examiner found no evidence 
of miliaria rubra at the time of the examination, he examined 
the claims file (including photographs of the disability 
during a flare-up).  She noted that even when the condition 
flares up, it would not affect more than 1 percent of the 
veteran's exposed area, or 2 percent of his entire body.  As 
such, the Board finds that a rating in excess of 10 percent 
is not warranted under the current Diagnostic Code 7806.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for miliaria rubra must be denied.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

The Board encourages the veteran to seek medical treatment 
whenever the disability flares-up, so that if an increased 
rating is warranted in the future, the severity of the 
disability will be adequately documented.  The Board has 
thoroughly reviewed an extensive amount of outpatient 
treatment records; but notes that treatment reports regarding 
the veteran's miliaria rubra are few and far between.  


ORDER

The appeal is denied. 


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


